Writ of habeas corpus in the nature of an application for bail reduction upon Kings County indictment No. 3320/03, or in the alternative, to release the defendant on his own recognizance.
Adjudged that the writ is sustained, without costs or disbursements, and Jared Philip is released on his own recognizance.
The relator Jared Philip was convicted of criminal possession of a firearm under Kings County indictment No. 3320/03, and sentenced to five years’ probation on October 23, 2003. He was subsequently arrested on December 3, 2007 for robbery. He obtained his release on the new charge upon the posting of bail in the sum of $70,000. Under these circumstances, it was an improvident exercise of discretion for the Supreme Court, Kings County, to remand him upon the instant charge of violation of probation. Spolzino, J.P., Miller, Dillon and McCarthy, JJ., concur.